 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   EMERSON LESLIE,
                                                           Case No.: 2:19-cv-01206-RFB-NJK
12          Plaintiff(s),
                                                                        ORDER
13   v.
                                                                    [Docket Nos. 4, 5]
14   GENEVIEVE CRAGGS, et al.,
15          Defendant(s).
16         Pending before the Court are Plaintiff’s amended application to proceed in forma pauperis
17 (Docket No. 5) and Plaintiff’s motion to extend the time to file a proper application to proceed in
18 forma pauperis (Docket No. 4).
19         A prisoner’s application to proceed in forma pauperis must be supported by a financial
20 certificate and an inmate account statement for the six-month period immediately preceding the
21 filing of the complaint. 28 U.S.C. § 1915(b)(1). Plaintiff’s amended application to proceed in
22 forma pauperis is supported by an outdated financial certificate and account statement from
23 February 2019, or nearly half a year before the complaint in this case was filed. See Docket No.
24 5 at 3-10. Accordingly, the amended application to proceed in forma pauperis (Docket No. 5) is
25 DENIED without prejudice.
26
27
28

                                                    1
 1         With respect to the motion to extend time, Plaintiff indicates that his upcoming release on
 2 parole1 has hindered his ability to obtain the appropriate financial information to support his
 3 application to proceed in forma pauperis. See Docket No. 4 at 2. For good cause shown, the Court
 4 EXTENDS the deadline to file a proper application to proceed in forma pauperis to October 16,
 5 2019. Accordingly, the motion to extend (Docket No. 4) is GRANTED as stated above.2
 6         IT IS SO ORDERED.
 7         Dated: September 16, 2019
 8                                                               ______________________________
                                                                 Nancy J. Koppe
 9                                                               United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23         1
             It is not clear whether Plaintiff was in fact paroled. The Court reminds Plaintiff that, to
   the extent his address changes, he must immediately notify the Court of that change in writing.
24 See, e.g., Local Rule IA 3-1. Failure to comply with that requirement may result in the dismissal
   of this case. See id.
25
           The Court also notes that, even when a prisoner is released after filing his complaint, the
26 prisoner-specific fee requirements in § 1915 continue to apply. See Putzer v. Attal, 2013 WL
   4519351, at *3 (D. Nev. Aug. 23, 2013).
27
           2
             This motion also seeks varied alternative relief, which is all denied without prejudice
28 given the granting of the request for an extension.

                                                     2
